

116 HR 6156 IH: Transportation Workforce Investment Act of 2020
U.S. House of Representatives
2020-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6156IN THE HOUSE OF REPRESENTATIVESMarch 9, 2020Mr. Langevin (for himself, Mr. Balderson, Ms. Craig, and Mr. McKinley) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo develop and improve the transportation workforce, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Transportation Workforce Investment Act of 2020.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Transportation education and training program.Sec. 3. Surface transportation workforce grants.Sec. 4. Research and development strategic plan.Sec. 5. Task force on future of transportation workforce.2.Transportation education and training programSection 504(f) of title 23, United States Code, is amended to read as follows:(f)Transportation education and training program(1)EstablishmentThe Secretary, in consultation with the Secretary of Education and the Secretary of Labor, shall establish a program (in this subsection referred to as the Program) to provide grants to support transportation sector education and workforce development projects.(2)Grant authorityIn carrying out the Program, the Secretary may award a grant on a competitive basis in accordance with this subsection. (3)Eligible recipients(A)In generalThe Secretary may award a grant under the Program to any partnership that includes, at a minimum, the following entities:(i)An institution of higher education.(ii)A State department of transportation.(iii)Not fewer than 2 transportation sector employers.(B)Labor and joint labor-management organizationsA partnership eligible for a grant under the Program may include a labor or joint labor-management organization.(4)Eligible projects(A)In generalExcept as provided in subparagraph (B), grant funds awarded under the Program may only be used to assist a project that includes, at a minimum, two of the following activities:(i)Developing, implementing, and assessing innovative programs of study with respect to a transportation sector.(ii)Training educators to teach secondary or postsecondary career and technical education courses with respect to a transportation sector.(iii)Increasing career recruitment and outreach to youth, including through career counseling and career exploration opportunities, to encourage participation in transportation sectors.(iv)Developing on-the-job training and work-based learning opportunities, including pre-apprenticeships and registered apprenticeships, with respect to a transportation sector.(v)Increasing participation of underrepresented individuals, including women, in the transportation workforce.(vi)Any other activity the Secretary determines appropriate for education or workforce development in a transportation sector.(B)ExceptionIf a project is in the construction or maintenance sector, grant funds awarded under the Program may only be used to develop pre-apprenticeships that prepare individuals for acceptance into registered apprenticeships in such sector.(5)ApplicationsTo be eligible for a grant under this subsection, a partnership referred to in paragraph (3) shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines to be appropriate, which shall include, at a minimum, a description of the following:(A)How the partnership will use grant funds to assist an eligible project.(B)The roles and responsibilities of each partner in assisting the project.(C)Any prior experience or demonstrated success in workforce development of a partner.(D)The current and projected workforce shortages, if any, in the relevant transportation sector and how the project will address those shortages.(E)Any promotion of the increased participation of underrepresented individuals, including women, in the transportation workforce that the project will provide.(F)Any recognized postsecondary credentials that participants in the project will be prepared for.(G)Any registered apprenticeships, pre-apprenticeships, or other on-the-job training or work-based learning opportunities the project will provide.(6)ConsiderationsIn making a grant under the Program, the Secretary shall consider—(A)regional diversity;(B)the degree to which an eligible project may address current or projected transportation workforce shortages; and(C)if applicable, the quality of any proposed on-the-job training or work-based learning opportunities to be provided.(7)Limitations on grants(A)Limitation on AmountsThe amount of a grant under this subsection may not exceed $300,000.(B)Limitation on Federal shareAfter a recipient has received 2 grants under this subsection, subsequent grants to the recipient may not be in an amount that exceeds 75 percent of the cost of the project to be assisted with the grant.(8)ReportA recipient of a grant under this subsection shall submit to the Secretary, at such time as the Secretary determines appropriate, a report that includes a description of the following:(A)How grant funds were used.(B)The education and employment outcomes for individuals participating in or benefitting from the project assisted with grant funds under the Program (in this paragraph referred to as participants), disaggregated by special populations, which shall include at a minimum the following:(i)The percentage, and median earnings, of participants who are in unsubsidized employment 90 days after exit from the project.(ii)The percentage of participants who are in unsubsidized employment 180 days after exit from the project.(iii)The percentage of participants who obtain a recognized postsecondary credential, or a secondary school diploma or recognized equivalent during the project or within 1 year after exit from the project.(iv)The percentage of participants who, during the project—(I)enrolled in an education or training program that leads to a recognized postsecondary credential or employment; and(II)developed skills necessary to receive such a credential or employment through such program.(9)DefinitionsIn this subsection, the following definitions apply:(A)Career and technical educationThe term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(B)Individual with a barrier to employmentThe term individual with a barrier to employment has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3012).(C)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(D)On-the-job trainingThe term on-the-job training has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(E)Pre-apprenticeshipThe term pre-apprenticeship means a training model or program that prepares individuals for acceptance into a registered apprenticeship and has a demonstrated partnership with one or more registered apprenticeships.(F)Program of studyThe term program of study has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(G)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(H)Registered apprenticeshipThe term registered apprenticeship means an apprenticeship program registered under the Act of August 16, 1937 (29 U.S.C. 50 et seq.; commonly known as the National Apprenticeship Act), that satisfies the requirements of parts 29 and 30 of title 29, Code of Federal Regulations (as in effect on January 1, 2020).(I)Special populationsThe term special populations has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(J)Transportation sectorThe term transportation sector means an industry sector that is involved in construction, manufacturing, maintenance, operation, inspection, logistics, design, or engineering with respect to transportation equipment, materials, technologies, or infrastructure (including relating to surface, transit, railway, aviation, and maritime transportation).(K)Underrepresented individualThe term underrepresented individual means—(i)an individual who belongs to a special population;(ii)an individual with a barrier to employment; or(iii)an individual otherwise determined by the Secretary to be underrepresented in the transportation workforce.(L)Work-based learningThe term work-based learning has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)..3.Surface transportation workforce grants Section 504(e) of title 23, United States Code, is amended—(1)in paragraph (1)—(A)in subparagraph (B), by inserting , including development of the skills necessary to utilize emerging technologies after development;(B)in subparagraph (F), by striking and at the end;(C)in subparagraph (G), by striking the period and inserting a semicolon; and(D)by adding at the end the following new subparagraphs:(H)on-the-job training or work-based learning opportunities, including pre-apprenticeships and registered apprenticeships;(I)activities to support the establishment of industry or sector partnerships;(J)activities to increase the number of underrepresented individuals in such workforce; and(K)activities to update facilities and equipment used in career and technical education programs of study.; and(2)by amending paragraph (3) to read as follows:(3)DefinitionsIn this subsection, the following definitions apply:(A)Career and technical educationThe term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(B)Individual with a barrier to employmentThe term individual with a barrier to employment has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3012).(C)Industry or sector partnershipThe term industry or sector partnership has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(D)On-the-job trainingThe term on-the-job training has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(E)Pre-apprenticeshipThe term pre-apprenticeship means a training model or program that prepares individuals for acceptance into a registered apprenticeship and has a demonstrated partnership with one or more registered apprenticeships.(F)Program of studyThe term program of study has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(G)Registered apprenticeshipThe term registered apprenticeship means an apprenticeship program registered under the Act of August 16, 1937 (29 U.S.C. 50 et seq.; commonly known as the National Apprenticeship Act), that satisfies the requirements of parts 29 and 30 of title 29, Code of Federal Regulations (as in effect on January 1, 2020).(H)Special populationsThe term special populations has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(I)Surface transportation workforce development, training, and educationThe term surface transportation workforce development, training, and education means activities associated with surface transportation career awareness, student transportation career preparation, and training and professional development for surface transportation workers, including activities for women and minorities.(J)Underrepresented individualThe term underrepresented individual means—(i)an individual who belongs to a special population;(ii)an individual with a barrier to employment; or(iii)an individual otherwise determined by the Secretary to be underrepresented in the transportation workforce.(K)Work-based learningThe term work-based learning has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)..4.Research and development strategic planSection 6503 of title 49, United States Code, is amended—(1)in subsection (c)(1)—(A)in subparagraph (E), by striking and at the end;(B)in subparagraph (F), by striking the semicolon and inserting ; and; and (C)by adding at the end the following new subparagraph:(G)developing and maintaining a diverse workforce in transportation sectors.; and(2)by adding at the end the following new subsection:(f)Transportation sector definedIn this section, the term transportation sector means an industry sector that is involved in construction, manufacturing, maintenance, operation, inspection, logistics, design, or engineering with respect to transportation equipment, materials, technologies, or infrastructure (including relating to surface, transit, railway, aviation, and maritime transportation)..5.Task force on future of transportation workforce(a)EstablishmentNot later than 90 days after the date of the enactment of this Act, the Secretary of Transportation (in this section referred to as the Secretary), in consultation with the Secretary of Education and the Secretary of Labor, shall establish a task force on the future of the transportation workforce (in this section referred to as the Task Force).(b)Duties of Task ForceThe duties of the Task Force shall be to carry out the following activities:(1)Conduct an assessment of—(A)the current and projected state of the transportation workforce, including current and projected workforce shortages;(B)any existing barriers to attracting, developing, training, or retaining a skilled transportation workforce; and(C)the projected impact of emerging technologies, including automation, on the transportation workforce.(2)Develop recommendations and strategies for the Secretary and States to develop and improve the transportation workforce based on the assessment conducted pursuant to paragraph (1), including recommendations and strategies on the following:(A)Improving youth outreach, mentorship programs, and career guidance and academic counseling.(B)Improving career pathways, including through secondary and post-secondary career and technical education programs of study.(C)Providing on-the-job training or work-based learning opportunities, including pre-apprenticeships and registered apprenticeships.(D)Providing recognized postsecondary credentials, including credentials related to emerging technologies.(E)Supporting targeted outreach to underrpresented individuals, including women.(F)Providing new skills to public transportation workers employed in positions that may be impacted by emerging technologies.(c)ConsiderationIn developing recommendations and strategies pursuant to subsection (b)(2), the Task Force shall consider how businesses, educators, the Secretary, State and local government agencies, and other relevant stakeholders can coordinate efforts to support workforce development in transportation sectors.(d)Membership(1)AppointmentThe Task Force shall be composed of members appointed by the Secretary, including representatives of the following:(A)Regionally diverse businesses operating in transportation sectors.(B)Labor organizations.(C)Local educational agencies.(D)Institutions of higher education, including community colleges and area career and technical education schools.(E)Eligible agencies.(F)Other experts and stakeholders in transportation sectors that the Secretary determines appropriate.(2)TermsEach member shall be appointed for the life of the Task Force.(e)Initial report(1)Submission to SecretaryNot later than 1 year after the date on which the Task Force is established, the Task Force shall submit to the Secretary a report containing—(A)the findings of the assessment conducted pursuant to subsection (b)(1); and(B)the recommendations and strategies developed pursuant to subsection (b)(2).(2)Submission to CongressNot later than 30 days after the date on which the Secretary receives the report submitted under paragraph (1), the Secretary shall—(A)provide written comments on the report; and(B)submit the report and written comments to the appropriate committees of Congress.(f)TerminationExcept as provided in subsection (g), the Task Force shall terminate on the date that is 30 days after the date on which the Task Force submits the initial report to the Secretary under subsection (e)(1).(g)Updated reports(1)In generalOn the date that is five years after the date of termination under subsection (f), and every five years thereafter, the Task Force shall reconvene for purposes of the update required under paragraph (2) of this subsection.(2)Submission to SecretaryNot later than 180 days after a date on which the Task Force reconvenes under paragraph (1), the Task Force shall submit to the Secretary an update of the report most recently submitted to the Secretary under this section by the Task Force.(3)Submission to CongressNot later than 30 days after a date on which the Secretary receives an updated report under paragraph (2), the Secretary shall—(A)provide written comments on the updated report; and(B)submit the updated report and written comments to the appropriate committees of Congress.(h)DefinitionsIn this section:(1)Appropriate committees of CongressThe term appropriate committees of Congress means the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate.(2)Area career and technical education schoolThe term area career and technical education school has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(3)Career and technical educationThe term career and technical education has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(4)Career guidance and academic counselingThe term career guidance and academic counseling has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(5)Career pathwayThe term career pathway has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(6)Eligible agencyThe term eligible agency has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(7)Individual with a barrier to employmentThe term individual with a barrier to employment has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3012).(8)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).(9)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).(10)On-the-job trainingThe term on-the-job training has the meaning given the term in section in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(11)Pre-apprenticeshipThe term pre-apprenticeship means a training model or program that prepares individuals for acceptance into a registered apprenticeship and has a demonstrated partnership with one or more registered apprenticeships.(12)Program of studyThe term program of study has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302). (13)Recognized postsecondary credentialThe term recognized postsecondary credential has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(14)Registered apprenticeshipThe term registered apprenticeship means an apprenticeship program registered under the Act of August 16, 1937 (29 U.S.C. 50 et seq.; commonly known as the National Apprenticeship Act), that satisfies the requirements of parts 29 and 30 of title 29, Code of Federal Regulations (as in effect on January 1, 2020).(15)Special populationsThe term special populations has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).(16)StateThe term State means each State of the United States, the District of Columbia, each commonwealth, territory, or possession of the United States, and each federally recognized Indian Tribe.(17)Transportation sectorThe term transportation sector means an industry sector that is involved in construction, manufacturing, maintenance, operation, inspection, logistics, design, or engineering with respect to transportation equipment, materials, technologies, or infrastructure (including relating to surface, transit, railway, aviation, and maritime transportation).(18)Underrepresented individualThe term underrepresented individual means—(A)an individual who belongs to a special population;(B)an individual with a barrier to employment; or(C)an individual otherwise determined by the Secretary to be underrepresented in the transportation workforce.(19)Work-based learningThe term work-based learning has the meaning given the term in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).